         Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 WENDY FELLETER                                  )   3:20-CV-01562 (KAD)
     Plaintiff,                                  )
                                                 )
        v.                                       )
                                                 )
 REGENT INSURANCE COMPANY                        )
      Defendant.                                 )   February 17, 2021

      MEMORANDUM OF DECISION RE: DEFENDANT REGENT INSURANCE
             COMPANY’S MOTION TO DISMISS (ECF NO. 13)

Kari A. Dooley, United States District Judge

       Plaintiff Wendy Felleter (“Felleter”) brings this breach of contract action against the

Defendant Regent Insurance Company (“Regent”), seeking underinsured motorist benefits

following a car accident in which a drunk driver (hereinafter, “tortfeasor”) rear-ended her vehicle

on August 25, 2017. The tortfeasor’s insurer paid Felleter $100,000, which was the policy limit.

Felleter alleges that Regent is responsible for the losses she suffered over and above the $100,000

paid to her by the tortfeasor’s insurer but has breached the contract of insurance by failing to pay

such sums. In addition to the breach of contract claim, which is found at Count One of the

complaint, Plaintiff also brings a claim under the Connecticut Unfair Trade Practices Act

(“CUTPA”) by alleging violations of the Connecticut Unfair Insurance Practices Act (“CUIPA”),

which is found at Count Two.

       Pending before the Court is Regent’s motion to dismiss in which Regent seeks dismissal

of Count One, in part, to the extent Felleter seeks to recover treble damages and attorneys’ fees

from Regent based on the tortfeasor’s recklessness. Regent also seeks dismissal of Count Two in

its entirety along with its associated demand for treble damages.
          Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 2 of 6




       The Court has reviewed the complaint, Regent’s motion to dismiss, Felleter’s opposition,

and Regent’s reply. On February 16, 2021, the Court also had the benefit of oral argument. As a

preliminary matter, Felleter does not object to the dismissal of Count Two. The Court, therefore,

dismisses Count Two and the associated claim for treble damages pursuant to CUTPA.

Additionally, for the following reasons, the Court GRANTS Regent’s motion to dismiss Count

One, in part, to the extent it seeks either treble damages or attorneys’ fees arising out of the

tortfeasor’s recklessness.

Standard of Review

       The standards for considering motions to dismiss under Rule 12(b)(6) are well-established.

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). Legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled to

a presumption of truth. Iqbal, 556 U.S. at 678. Nevertheless, the Court must accept well-pleaded

factual allegations as true and draw “all reasonable inferences in the nonmovant’s favor.”

Interworks Sys. Inc. v. Merch. Fin. Corp., 604 F.3d 692, 699 (2d Cir. 2010).

Discussion

       In her complaint, Felleter alleges that her injuries were the result of the tortfeasor’s reckless

operation of his vehicle. She therefore seeks from Regent, as her underinsured automobile insurer,




                                                  2
          Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 3 of 6




treble damages and attorneys’ fees. In the motion to dismiss, Regent first argues that Felleter failed

to sufficiently plead recklessness, which might entitle Felleter to common law punitive damages,

i.e. attorneys’ fees, and that Felleter failed to sufficiently allege any statutory authority which

might allow her to recover treble damages based on the tortfeasor’s recklessness. However, the

Court need not address these issues because even if the allegations sufficiently allege that the

tortfeasor was reckless, Felleter is not entitled to punitive or treble damages in a suit seeking

underinsured motorist benefits. On this, Connecticut law is clear.

       In Bodner v. United Servs. Auto. Ass'n, “[t]he principal issue [was] whether common law

punitive damages are recoverable under the uninsured motorist provision of an automobile

insurance policy.” 222 Conn. 480, 480 (1992). There, the plaintiff was injured when his car was

struck by an intoxicated tortfeasor driving an uninsured motor vehicle. Id. at 480, 491. The

Connecticut Supreme Court held that the plaintiff was not entitled to punitive damages (i.e.,

attorneys’ fees) because his claim ran “afoul of the well-established rule that, in the absence of

express contractual terms to the contrary, allowance of fees [against an insurer] . . . does not extend

to services rendered in establishing the right to indemnification.” Id. at 497 (internal quotation

marks omitted). Significantly, the court explained that public policy further supported its

conclusion because “[t]he public policy established by the uninsured motorist statute is that every

insured is entitled to recover for the damages he or she would have been able to recover if the

uninsured motorist had maintained a policy of liability insurance.” Id. at 499 (emphasis in original;

internal quotation marks omitted). Therefore, because the plaintiff would not have been able to

recover punitive damages from the tortfeasor’s insurer had the tortfeasor been insured, “[a]llowing

a recovery of punitive damages under uninsured motorist coverage would, in effect, place the

insured in a better position than would exist if the tortfeasor had been insured.” Id. (internal




                                                  3
            Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 4 of 6




quotation marks omitted). Thus, according to the court, “[e]ven for common law punitive damages

. . . there is no discernible reason of public policy why uninsured motorist coverage should

impliedly encompass a claimant’s right to recover attorney’s fees for pursuit of a claim against his

own insurer that is premised on the egregious misconduct of the third party tortfeasor.” Id.

       Similarly, in Caulfield v. Amica Mut. Ins. Co., the plaintiffs sought to recover, among other

damages, statutory treble damages pursuant to CONN. GEN. STAT. § 14-295 from their insurers

after they suffered injuries in a car accident caused by an intoxicated and uninsured tortfeasor. 31

Conn. App. 781, 782–83 (1993). For the same public policy reasons, the appellate court found that

the plaintiffs were not entitled to recover statutory multiple damages from their insurers because

they would not have been able to recover such damages from the tortfeasor’s insurer had he been

insured. Id. at 786–88.

       Although Bodner and Caulfield addressed whether insureds were entitled to recover

punitive and statutory treble damages from their insurers based on a third-party tortfeasor’s

recklessness in the uninsured motorist benefits context, Connecticut superior courts have

repeatedly applied Bodner and Caulfield in the underinsured motorist benefits context. See Scharf

v. Travelers Home & Marine Ins. Co., 2014 WL 5569187 (Conn. Super. Ct. Oct. 2, 2014); Hood

v. Great Am. Ins. Co., 2003 WL 1962869 (Conn. Super. Ct. Apr. 14, 2003); Laudette v. Peerless

Ins. Co., 2000 WL 992155 (Conn. Super. Ct. July 3, 2000). Indeed, “[c]onsistent with the similar

purposes of the two types of coverage, [the Connecticut] Supreme Court has often held that statutes

and regulations that apply to uninsured motorist coverage equally apply to underinsured motorist

coverage.” Gohel v. Allstate Ins. Co., 61 Conn. App. 806, 817 (2001) (internal quotation marks

omitted).




                                                 4
           Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 5 of 6




         At oral argument, Felleter argued that a Connecticut Supreme Court decision, Nationwide

Mut. Ins. Co. v. Pasiak, stands for the proposition that, notwithstanding Bodner and Caulfield, an

insured can seek indemnification for an award of punitive damages from his insurer. 327 Conn.

225 (2017).1 In Pasiak, the Supreme Court considered “whether an insurer is obligated to

indemnify [its insured, a business owner,] under a personal insurance policy for liability arising

from his false imprisonment of his company’s employee at her workplace[.]” Id. at 228–29. The

insurers argued that, under Bodner, they should not be obligated to indemnify the business owner

for a punitive damages jury award because “it would violate public policy to construe a policy to

indemnify a wrongdoer for punitive damages.” Id. at 259. The court was unpersuaded. First, it

observed that Bodner focused on “policy considerations specific to uninsured motorist coverage .

. . [which] serves a different function than coverage under a personal liability policy,” and

accordingly determined that such policy considerations were not implicated in the case before it.

Id. at 259–60. The court also distinguished Bodner because the policy at issue in Pasiak

specifically covered false imprisonment and the court viewed it “[un]seemly for insurance

companies to collect premiums for risks which they voluntarily undertake, and for which they

actively advertise in competition with other companies, and then when a loss arises to say ‘It is

against public policy for us to pay this award.’” Id. at 261 (internal quotation marks and citations

omitted). The court then concluded, “in the absence of a public policy reflected in our laws

against providing such coverage, . . . under the facts of the present case, the [insurers were]

bound to keep the bargain they struck, which include[d] coverage for common-law punitive

damages for false imprisonment.” Id. at 261–62 (emphasis added). Bodner and Caulfield identify


1
 At oral argument, Felleter cited to the appellate court decision, Nationwide Mut. Ins. Co. v. Pasiak, 161 Conn. App.
86, 89, (2015), rev'd, 327 Conn. 225 (2017). The appellate court decision principally discusses the applicability of a
business pursuits exclusion and does not otherwise discuss Bodner or Caulfield.



                                                          5
         Case 3:20-cv-01562-KAD Document 24 Filed 02/17/21 Page 6 of 6




such public policy as precluding such coverage in the uninsured motorist context and Pasiak did

not role back or limit the holding of either Bodner or Caulfield.

       For all of these reasons, to the extent Felleter seeks to recover punitive damages, including

attorneys’ fees, and statutory treble damages based on the tortfeasor’s recklessness, Bodner and

Caulfield preclude any such recovery. Accordingly, Regent’s motion to dismiss Count One, in

part, is GRANTED.

Conclusion

       Felleter’s claim for attorneys’ fees and statutory treble damages based on the tortfeasor’s

recklessness alleged in Count One is dismissed. Count Two is also dismissed along with Felleter’s

associated claim for treble damages for violations of CUTPA and CUIPA.



       SO ORDERED at Bridgeport, Connecticut, this 17th day of February 2021.


                                               /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                 6
